                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                    FAYETTEVILLE DIVISION



SHEILA DEVERE                                                                                         PLAINTIFF

v.                                           CIVIL NO. 18-05055

ANDREW SAUL1, Commissioner                                                                            DEFENDANT
Social Security Administration


                                        MEMORANDUM OPINION

         Plaintiff, Sheila Devere, brings this action pursuant to 42 U.S.C. § 405(g) seeking

judicial review of a decision of the Commissioner of Social Security Administration (the

“Commissioner”) denying her claim for a period of disability, disability insurance benefits

(“DIB”) and supplemental security income (“SSI”) under the provisions of Titles II and XVI

of the Social Security Act (the “Act”). In this judicial review, the Court must determine

whether there is substantial evidence in the administrative record to support the

Commissioner’s decision. See 42 U.S.C. § 405 (g).

         Plaintiff protectively filed her applications on October 16, 2015, alleging an inability

to work since February 25, 2015, due to degenerative disc disease, bulging and ruptured discs,

knee problems, arthritis, carpal tunnel syndrome, hearing loss, cataracts, and diabetes. (Tr. 21,

275). An administrative hearing was held on February 16, 2017, at which plaintiff appeared

with counsel and testified. (Tr. 61-89).




1
  Andrew M. Saul has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,
pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.


                                                           1
        By written decision dated on May 22, 2017, the ALJ found that during the relevant time

period, Plaintiff had an impairment or combination of impairments that were severe: cervical

degenerative disc disease s/p cervical fusion, lumbar degenerative disc disease, right knee

osteoarthritis, diabetes mellitus, carpal tunnel syndrome, and hearing loss. (Tr. 18-25).

However, after reviewing all of the evidence presented, the ALJ determined that Plaintiff’s

impairments did not meet or equal the severity of any impairment listed in the Listing of

Impairments found in 20 CFR Part 404, Subpart P, Appendix 1. (Tr. 25). The ALJ found

Plaintiff retained the residual functional capacity (RFC) to:

        [P]erform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except the
        claimant can only occasionally stoop, kneel, crouch, crawl, and work overhead. She
        can have no constant use of the bilateral upper extremities for grasping or fingering.
        The work must not involve noise above the moderate level as defined in the DOT,
        and the claimant is limited to hearing and communicating simple instructions on an
        occasional basis.
(Tr. 25-31). With the help of a vocational expert, the ALJ found Plaintiff had no past relevant

work but would be able perform the representative occupations of a housekeeper or a price tag

ticketer. (Tr. 31-32).

        Subsequently, Plaintiff filed this action. (Doc. 1). This case is before the undersigned

pursuant to the consent of the parties. (Doc. 8). Both parties have filed appeal briefs, and the

case is now ready for decision. (Docs. 13, 14).

        This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that


                                                2
supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       Plaintiff raises the following issues in this matter: 1) Whether the ALJ erred by failing

to resolve a possible conflict between the vocational expert’s testimony and the DOT; and 2)

Whether the ALJ erred in finding Plaintiff retained the RFC for a wide range of light work.

(Doc. 13). The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, 364 Fed. Appx. 307 (8th Cir. 2010)(district court summarily affirmed the ALJ).

       IT IS SO ORDERED this 3rd day of September 2019.

                                              /s/ Erin L. Wiedemann
                                              HON. ERIN L. WIEDEMANN
                                              UNITED STATES MAGISTRATE JUDGE




                                                3
